EXHIBIT 10.2

Executive Officer Compensation Arrangements (2006 Salaries)

The following summarizes the compensation arrangements established between
Harvard Bioscience, Inc. (the “Company”) and certain executive officers through
verbal agreements.

On August 9, 2006, the Compensation Committee of the Board of Directors of the
Company determined base salary levels for 2006 for certain executive officers of
the Company. The base salary levels established for 2006 for these executive
officers are as follows:

 

Name

 

Title

   2006 Salary Chane Graziano   Chief Executive Officer    $ 486,000 David Green
  President    $ 400,000 Bryce Chicoyne   Chief Financial Officer    $ 200,000
Susan M. Luscinski   Chief Operating Officer    $ 250,000 Mark A. Norige   Chief
Operating Officer, Harvard Apparatus Business Unit    $ 190,000